Name: Commission Regulation (EC) No 3260/93 of 26 November 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/46 Official Journal of the European Communities 27. 11 . 93 COMMISSION REGULATION (EC) No 3260/93 of 26 November 1993 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as last amended by Regulation (EEC) No 2949/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 42, 19 . 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p. 76. (4) OJ No L 266, 27. 10 . 1993, p. 19 . 27. 11 . 93 Official Journal of the European Communities No L 293/47 ANNEX to the Commission Regulation of 26 November 1993 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) Week No 49 Week No 50 Week No 51 Week No 52 CN code from 6 to from 13 to from 20 to from 27 December 1993 12 December 1993 19 December 1993 26 December 1993 to 2 January 1994 0204 30 00 105,618 109,255 113,770 118,540 0204 41 00 105,618 109,255 113,770 118,540 0204 42 10 73,933 76,479 79,639 82,978 0204 42 30 116,180 120,181 125,147 130,394 0204 42 50 137,303 142,032 147,901 154,102 0204 42 90 137,303 142,032 147,901 154,102 0204 43 10 192,225 198,844 207,061 215,743 0204 43 90 192,225 198,844 207,061 215,743 0204 50 51 105,618 109,255 113,770 118,540 0204 50 53 73,933 76,479 79,639 82,978 0204 50 55 116,180 120,181 125,147 130,394 0204 50 59 137,303 142,032 147,901 154,102 0204 50 71 137,303 142,032 147,901 154,102 0204 50 79 192,225 198,844 207,061 215,743 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.